Exhibit 10.1

Execution Version

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of November 15, 2012

among

INTERNATIONAL SPEEDWAY CORPORATION

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

SUNTRUST BANK

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

and

BANK OF AMERICA, N.A.,

REGIONS BANK

and

U.S. BANK N.A.

as Co-Documentation Agents

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Classifications of Loans and Borrowings

     27   

Section 1.3.

 

Accounting Terms and Determination

     27   

Section 1.4.

 

Terms Generally

     27   

ARTICLE II

  

AMOUNT AND TERMS OF THE COMMITMENTS

     28   

Section 2.1.

 

General Description of Facilities

     28   

Section 2.2.

 

Revolving Loans

     28   

Section 2.3.

 

Procedure for Revolving Borrowings

     28   

Section 2.4.

 

Swingline Commitment

     29   

Section 2.5.

 

Reserved

     30   

Section 2.6.

 

Funding of Borrowings

     30   

Section 2.7.

 

Interest Elections

     31   

Section 2.8.

 

Optional Reduction and Termination of Commitments

     31   

Section 2.9.

 

Repayment of Loans

     32   

Section 2.10.

 

Evidence of Indebtedness

     32   

Section 2.11.

 

Optional Prepayments

     33   

Section 2.12.

 

Mandatory Prepayments

     33   

Section 2.13.

 

Interest on Loans

     33   

Section 2.14.

 

Fees

     34   

Section 2.15.

 

Computation of Interest and Fees

     35   

Section 2.16.

 

Inability to Determine Interest Rates

     35   

Section 2.17.

 

Illegality

     36   

Section 2.18.

 

Increased Costs

     36   

Section 2.19.

 

Funding Indemnity

     37   

Section 2.20.

 

Taxes

     37   

Section 2.21.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     40   

Section 2.22.

 

Letters of Credit

     41   

Section 2.23.

 

Increase of Commitments; Additional Lenders

     45   

Section 2.24.

 

Mitigation of Obligations

     46   

Section 2.25.

 

Replacement of Lenders

     46   

Section 2.26.

 

Reallocation and Cash Collateralization of Defaulting Lender or Potential
Defaulting Lender Commitment

     47   

ARTICLE III

  

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     48   

Section 3.1.

 

Conditions To Effectiveness

     48   



--------------------------------------------------------------------------------

Section 3.2.

 

Each Credit Event

     50   

Section 3.3.

 

Delivery of Documents

     51   

ARTICLE IV

    

REPRESENTATIONS AND WARRANTIES

     51   

Section 4.1.

 

Existence; Power

     51   

Section 4.2.

 

Organizational Power; Authorization

     52   

Section 4.3.

 

Governmental Approvals; No Conflicts

     52   

Section 4.4.

 

Financial Statements

     52   

Section 4.5.

 

Litigation and Environmental Matters

     52   

Section 4.6.

 

Compliance with Laws

     53   

Section 4.7.

 

Investment Company Act, Etc.

     53   

Section 4.8.

 

Taxes

     53   

Section 4.9.

 

Margin Regulations

     53   

Section 4.10.

 

ERISA

     53   

Section 4.11.

 

Disclosure

     53   

Section 4.12.

 

Subsidiaries

     54   

Section 4.13.

 

Solvency

     54   

Section 4.14.

 

OFAC

     54   

Section 4.15.

 

Patriot Act

     54   

ARTICLE V

    

AFFIRMATIVE COVENANTS

     54   

Section 5.1.

 

Financial Statements and Other Information

     54   

Section 5.2.

 

Notices of Material Events

     56   

Section 5.3.

 

Existence; Conduct of Business

     56   

Section 5.4.

 

Compliance with Laws, Etc.

     56   

Section 5.5.

 

Payment of Obligations

     57   

Section 5.6.

 

Books and Records

     57   

Section 5.7.

 

Visitation, Inspection, Etc.

     57   

Section 5.8.

 

Maintenance of Properties; Insurance

     57   

Section 5.9.

 

Use of Proceeds and Letters of Credit

     57   

Section 5.10.

 

Additional Subsidiaries

     57   

ARTICLE VI

    

FINANCIAL COVENANTS

     58   

Section 6.1.

 

Leverage Ratio

     58   

Section 6.2.

 

Interest Coverage Ratio

     58   

ARTICLE VII

    

NEGATIVE COVENANTS

     58   

Section 7.1.

 

Indebtedness

     58   

Section 7.2.

 

Negative Pledge

     59   

 

ii



--------------------------------------------------------------------------------

Section 7.3.

 

Fundamental Changes

     59   

Section 7.4.

 

Investments, Loans, Etc.

     60   

Section 7.5.

 

Restricted Payments

     60   

Section 7.6.

 

Sale of Assets

     61   

Section 7.7.

 

Transactions with Affiliates

     61   

Section 7.8.

 

Restrictive Agreements

     62   

Section 7.9.

 

Accounting Changes

     62   

Section 7.10.

 

Government Regulation

     62   

ARTICLE VIII

    

EVENTS OF DEFAULT

     63   

Section 8.1.

 

Events of Default

     63   

ARTICLE IX

    

THE ADMINISTRATIVE AGENT

     65   

Section 9.1.

 

Appointment of Administrative Agent

     65   

Section 9.2.

 

Nature of Duties of Administrative Agent

     65   

Section 9.3.

 

Lack of Reliance on the Administrative Agent

     66   

Section 9.4.

 

Certain Rights of the Administrative Agent

     66   

Section 9.5.

 

Reliance by Administrative Agent

     66   

Section 9.6.

 

The Administrative Agent in its Individual Capacity

     66   

Section 9.7.

 

Successor Administrative Agent

     67   

Section 9.8.

 

Withholding Tax

     67   

Section 9.9.

 

Administrative Agent May File Proofs of Claim

     68   

Section 9.10.

 

Authorization to Execute other Loan Documents

     68   

Section 9.11.

 

Syndication Agent

     68   

ARTICLE X

    

MISCELLANEOUS

     69   

Section 10.1.

 

Notices

     69   

Section 10.2.

 

Waiver; Amendments

     72   

Section 10.3.

 

Expenses; Indemnification

     73   

Section 10.4.

 

Successors and Assigns

     74   

Section 10.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

     77   

Section 10.6.

 

WAIVER OF JURY TRIAL

     78   

Section 10.7.

 

Right of Setoff

     78   

Section 10.8.

 

Counterparts; Integration

     78   

Section 10.9.

 

Survival

     79   

Section 10.10.

 

Severability

     79   

Section 10.11.

 

Confidentiality

     79   

Section 10.12.

 

Interest Rate Limitation

     80   

Section 10.13.

 

Amendment and Restatement

     80   

Section 10.14.

 

Patriot Act

     80   

Section 10.15.

 

No Advisory or Fiduciary Responsibility

     80   

Section 10.16.

 

Location of Closing

     81   

 

iii



--------------------------------------------------------------------------------

Schedules     

Schedule I

  -   

Applicable Margin and Applicable Percentage

Schedule II

  -   

Commitment Amounts

Schedule 2.22

  -   

Existing Letters of Credit

Schedule 4.5

  -   

Environmental Matters

Schedule 4.12

  -   

Subsidiaries

Schedule 7.1

  -   

Outstanding Indebtedness

Schedule 7.2

  -   

Existing Liens

Schedule 7.4

  -   

Existing Investments

Schedule 7.6

  -   

Sale Leaseback Transactions

Schedule 7.8

  -   

Restrictions on Subsidiary Indebtedness

 

Exhibits

 

    

Exhibit A

  -   

Form of Assignment and Acceptance

Exhibit B

  -   

Form of Subsidiary Guaranty Agreement

Exhibit 2.3

  -   

Form of Notice of Revolving Borrowing

Exhibit 2.4

  -   

Form of Notice of Swingline Borrowing

Exhibit 2.7

  -   

Form of Notice of Continuation/Conversion

Exhibit 3.1(b)(iv)

  -   

Form of Secretary’s Certificate

Exhibit 3.1(b)(vii)

  -   

Form of Officer’s Certificate

Exhibit 5.1(c)

  -   

Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of November 15, 2012, by and among INTERNATIONAL SPEEDWAY
CORPORATION, a Florida corporation (the “Borrower”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”), WELLS FARGO BANK, N.A., in its capacity as administrative agent for
the Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”)
and as swingline lender (the “Swingline Lender”) and SUNTRUST BANK and JPMORGAN
CHASE BANK, N.A., as co-syndication agents (the “Co-Syndication Agents”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to that certain Revolving Credit Agreement (the “Existing Credit
Agreement”), dated as of November 19, 2010 (as in effect immediately prior to
the Closing Date (as such term is defined herein));

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement;

WHEREAS, the Borrower has requested that the Lenders establish a $300,000,000
revolving credit facility in favor of the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing to agree to such amendments to the
Existing Credit Agreement as evidenced by the amendment and restatement of the
Existing Credit Agreement contained in this Agreement and severally to establish
the requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrower; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the
Co-Syndication Agents, the Issuing Bank and the Swingline Lender agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean, with respect to any Person the acquisition a single
transaction or in a series of related transactions of either (a) all or any
substantial portion of the Property of, or a line of business, product line, or
division of, another Person or (b) Capital Stock of another Person such that
after giving effect to such acquisition such other Person shall be a Subsidiary,
in each case whether or not involving a merger or consolidation with such other
Person.

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

“Additional Lender” shall have the meaning given to such term in Section 2.23.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Agent Fee Letter” shall mean that certain fee letter, dated as
of November 15, 2012, executed by the Administrative Agent and accepted by
Borrower.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 25%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $300,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to either (a) the
applicable Leverage Ratio in effect on such date as set forth on Schedule I or
(b) the applicable Rating Category from time to time in effect as set forth on
Schedule I; provided, that the Applicable Margin shall be determined using
whichever of (a) or (b) above results in the lowest Applicable Margin for the
Borrower; provided further, that a change in the Applicable Margin (a) resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower is required to deliver each of the financial
statements required by Section 5.1(a) and (b) and the Compliance Certificate
required by Section 5.1(c) and (b) resulting from a change in the Rating
Category shall be effective on the day on which S&P changes its rating and shall
continue until the day prior to the day that a further change becomes effective.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and

 

2



--------------------------------------------------------------------------------

Compliance Certificate for the first Fiscal Quarter ending after the Closing
Date are required to be delivered shall be at Level II as set forth on Schedule
I. In the event that any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statements or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the pricing grid set
forth on Schedule I for such period and (iii) the Borrower shall immediately pay
to the Administrative Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such Accurate Applicable Margin for
such period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to either (a) the Leverage Ratio in effect on such date as set forth on Schedule
I or (b) the applicable Rating Category as set forth on Schedule I; provided,
that the Applicable Percentage shall be determined using whichever of (a) or
(b) above results in the lowest Applicable Margin for the Borrower; provided
further, that a change in the Applicable Percentage (a) resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower is required to deliver each of the financial statements required by
Section 5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c)
and (b) resulting from a change in the Rating Category shall be effective on the
day on which S&P changes its rating and shall continue until the day prior to
the day that a further change becomes effective. Notwithstanding the foregoing,
the Applicable Percentage for the commitment fee from the Closing Date until the
date by which the financial statements and Compliance Certificate for the first
Fiscal Quarter ending after the Closing Date are required to be delivered shall
be at Level II as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the pricing grid set forth on Schedule I (the “Accurate Applicable Percentage”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct Financial Statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Percentage shall be adjusted such that after
giving effect to the corrected financial statements or Compliance Certificate,
as the case may be, the Applicable Percentage shall be reset to the Accurate
Applicable Percentage based upon the pricing grid set forth on Schedule I for
such period and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional commitment fee
owing as a result of such Accurate Applicable Percentage for such period. The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent ( 1/2%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, a Eurodollar Loan or a notice with respect to any of the foregoing,
any day on which banks are not open for dealings in dollar deposits are carried
on in the London interbank market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time

 

4



--------------------------------------------------------------------------------

deposits and Eurodollar certificates of deposit of (y) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (z) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 364 days from the date of acquisition, (c) U.S. dollar
denominated deposits in and cash management functions with non-Approved Banks
domiciled in the United States of America provided that the aggregate amount of
such deposits with any single non-Approved Bank shall not exceed $15,000,000 for
more than fourteen (14) consecutive calendar days, (d) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition, (e) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America and (f) tax-exempt and
taxable municipal securities, including auction rate securities, rated at least
AA by S&P or Aa by Moody’s maturing within twelve months of acquisition.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than the France Family of 50% or more of the outstanding shares of the
voting stock of the Borrower, or (iii) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals who that are
Continuing Directors.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the administration, interpretation,
implementation or application thereof, by any Governmental Authority after the
date of this Agreement, or (iii) compliance by any Lender (or its Applicable
Lending Office) or the Issuing Bank (or for purposes of Section 2.18(b), by the
Parent Company of such Lender or the Issuing Bank, if applicable) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, or a Swingline Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

5



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

“Consistent Basis” shall mean the application of GAAP on a basis consistent with
the most recent audited consolidated financial statements of the Borrower
delivered to the Lenders in accordance with the terms hereof, except for any
inconsistency explicitly disclosed in any financial statements delivered
pursuant to Section 5.1(a) and 5.1(b).

“Consolidated EBITDA” shall mean, for the Borrower and any Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense,
(B) total federal, state, local and foreign income, value added and similar
taxes determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization (including, without limitation, the
amortization of finance charges) determined on a consolidated basis in
accordance with GAAP, and (D) non-recurring non-cash charges (excluding
non-recurring non-cash charges resulting in reserves from which future cash
expenditures will be made), including, but not limited to, (x) charges incurred
in accordance with Accounting Standard Codification No. 350 Intangibles -
Goodwill and Other and 805 Business Combinations and (y) charges (whether or not
given effect on a cumulative or retroactive basis) resulting from the adoption
of, or any change to, accounting rules and standards, in each case as determined
in accordance with GAAP, minus (iii) to the extent included in the determination
of Consolidated Net Income for such period, Consolidated Interest Income,
plus/minus (iv) to the extent included in the determination of Consolidated Net
Income for such period, losses or earnings attributable to equity Investments by
the Borrower and its Subsidiaries in unconsolidated Subsidiaries and joint
ventures, minus (v) to the extent included in the determination of Consolidated
Net Income for such period, non-recurring non-cash gains (whether or not given
effect on a cumulative or retroactive basis) resulting from the adoption of, or
any change to, accounting rules and standards, as determined in accordance with
GAAP. Notwithstanding the foregoing, to the extent that Consolidated Funded
Indebtedness includes Indebtedness attributable to any partnership or joint
venture in which the Borrower and/or any Subsidiary is a general partner or a
joint venture, Consolidated EBITDA would also include the Borrower’s and/or such
Subsidiary’s pro-rata share of such partnership’s or joint venture’s
Consolidated EBITDA based upon the Borrower’s and/or Subsidiary’s ownership
interest in such partnership or joint venture.

“Consolidated Funded Indebtedness” shall mean Indebtedness constituting money
borrowed by the Borrower or any of its Subsidiaries that shall have been or
should be, in accordance with GAAP, recorded or classified as a liability, on a
consolidated basis. For purposes of this definition, Indebtedness shall
specifically include endorsements, obligations with respect to any Guarantee,
unfunded vested benefits and capital or financing lease obligations, and shall
specifically exclude trade accounts payable, current and long-term deferred
income, current and deferred income taxes payable, capitalized payments in lieu
of property taxes in accordance with GAAP, liabilities arising as a result of
outstanding gift certificates and any loyalty-rewards obligations and expenses
accrued in the ordinary course of business. For purposes of calculating Leverage
Ratio, the Kansas Speedway Corporation Guaranty shall not be included in
Consolidated Funded Indebtedness.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period). For purposes of calculating
the Interest Coverage Ratio, the Kansas Speedway Corporation Guaranty shall not
be included in Consolidated Interest Expense.

“Consolidated Interest Income” shall mean, for any period, all interest income
of the Borrower and its Subsidiaries, as determined in accordance with GAAP
during such period.

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the Property in which it has
an interest is bound.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”) unless such Lender notifies the Administrative
Agent and the Borrower that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) such
Lender has notified the Administrative Agent, or has

 

7



--------------------------------------------------------------------------------

stated publicly, that it will not comply with any such funding obligation
hereunder (unless such notice or public statement states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such notice or public statement) cannot be satisfied,
or has defaulted on, its obligation to fund generally under any other loan
agreement, credit agreement or other financing agreement (except for any default
under any other loan agreement, credit agreement or other financing agreement
resulting from a good faith dispute), (iii) such Lender has, for three (3) or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender. The Administrative Agent
will promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

“Disclosure Documents” shall mean this Agreement, the Information Memorandum,
the Borrower’s public filings with the Securities and Exchange Commission from
and after November 30, 2011, and the documents, certificates or other writings
delivered to the Administrative Agent or the Lenders by or on behalf of the
Borrower in connection with the transactions contemplated by this Agreement.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Revolving Commitment Termination Date; provided that only the
portion of Capital Stock which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock. The amount (or
principal amount) of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Borrower and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Borrower, whether presently or
hereafter created or existing, that is organized and existing under the laws of
the United States or any state or commonwealth thereof or under the laws of the
District of Columbia.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

 

9



--------------------------------------------------------------------------------

“Excluded Subsidiaries” shall mean each of 380 Development LLC, Kansas Speedway
Development Corporation and Daytona Beach Property Headquarters Building, LLC.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment (a “Payment
Recipient”) to be made by or on account of any obligation of the Borrower under
any Loan Document, (a) Taxes imposed on or measured by its overall net income
(however denominated) and franchise Taxes imposed on it (in lieu of net income
Taxes) by a jurisdiction (or any political subdivision of such jurisdiction or
any larger jurisdiction of which such jurisdiction is a part) as a result of the
Payment Recipient being organized or having its principal office or, in the case
of a Lender, its Applicable Lending Office, in such jurisdiction, (b) any branch
profits Taxes imposed by the United States and any similar Tax imposed by any
other jurisdiction described in clause (c), (c) Taxes imposed as a result of a
present or former connection between the Payment Recipient and the taxing
jurisdiction or any political subdivision thereof (other than a connection
arising solely from such Payment Recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document), (d) any U.S. federal withholding Tax imposed pursuant to a law in
effect at the time such Payment Recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Payment
Recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.20(a), (e) any withholding Tax
resulting from a Payment Recipient’s failure to comply with Section 2.20(e) and
(f) any Taxes imposed on any “withholdable payment” payable to such Payment
Recipient as a result of the failure of such Payment Recipient to satisfy the
applicable requirements as set forth in FATCA.

“Existing Credit Agreement” shall have the meaning set forth in the Recitals
hereto.

“Existing Lenders” shall mean all lenders parties to the Existing Credit
Agreement on the Closing Date.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

“Fair Market Value” means, at any time and with respect to any Property, the
sale value of such Property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations
promulgated and any Revenue Ruling, Revenue Procedure, Notice (to the extent
such Notice provides formal, definitive guidance) or other official
interpretation issued by the IRS thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of November 15, 2012,
executed by SunTrust Robinson Humphrey, Inc., J.P. Morgan Securities LLC and the
Co-Syndication Agents and accepted by Borrower.

 

10



--------------------------------------------------------------------------------

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“France Family” shall mean the France Family Group as defined in Amendment
No. 18 to the Schedule 13G filed with the Securities and Exchange Commission by
the France Family Group on February 13, 2012, as further amended from time to
time.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a Consistent Basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantor” shall mean each of the Subsidiary Loan Parties.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that

 

11



--------------------------------------------------------------------------------

is a rate swap transaction, swap option, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, spot transaction, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business);
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person
(excluding a lien on equity interests in a joint venture securing any
obligations of such joint venture), (ix) all obligations of such Person with
respect to Disqualified Stock, (x) Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

Notwithstanding the foregoing, the following shall not constitute or be deemed
“Indebtedness”:

(i) any Indebtedness which has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or Cash Equivalents (in an amount sufficient to
satisfy all such Indebtedness obligations at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the sole benefit of the holders of such
Indebtedness, and subject to no other Liens, and the other applicable terms of
the instrument governing such Indebtedness;

(ii) in connection with the purchase by the Borrower or any Subsidiary of any
property, the term “Indebtedness” will exclude post closing payment adjustments
to which the seller may become entitled to the extent such payment is determined
by a closing purchase price adjustment or such payment depends on the
performance of such property after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment at a later date becomes finally fixed and determined by the
parties to the purchase, the amount is paid within 30 days after such date; and

(iii) current and long term deferred income, current and deferred income taxes
payable, capitalized payments in lieu of property taxes in accordance with GAAP,
liabilities arising as a result of outstanding gift certificates and any loyalty
rewards obligations and expenses, in each case accrued in the ordinary course of
business.

 

12



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated October 2012 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

“Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date for which financial statements are required to
have been delivered under this Agreement to (ii) Consolidated Interest Expense
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date for which financial statements are required to have been delivered under
this Agreement; provided, however, the Interest Coverage Ratio may be adjusted
from time to time with the mutual consent of the Borrower and the Required
Lenders to reflect the postponement of major race events into subsequent
accounting periods, the rescheduling of major race events and the occurrence of
major race events in different fiscal accounting periods in different calendar
and/or fiscal years. For purposes of computing the Interest Coverage Ratio for
any applicable twelve month period of determination, the acquisition of a
Subsidiary during such twelve month period shall be deemed to have occurred as
of the first day of such twelve month period.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (or, if available to all Lenders, nine or
twelve months thereafter); provided, that:

(iv) the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(v) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(vi) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(vii) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

“Investments” shall have the meaning assigned to such term in Section 7.4.

“Issuing Bank” shall mean Wells Fargo Bank, N.A. in its capacity as the issuer
of Letters of Credit pursuant to Section 2.22.

“Kansas Speedway Corporation Guaranty” shall mean that certain guaranty by
Kansas Speedway Corporation of the 2002 STAR Bonds issued in connection with the
Kansas Speedway; provided that the principal amount of obligations guaranteed
pursuant to such Kansas Speedway Corporation Guaranty shall not exceed
$1,945,000.

 

13



--------------------------------------------------------------------------------

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $25,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is Wells
Fargo Bank, N.A. and its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction, and (y) the methodology to be used by
such parties in determining the obligations under such Hedging Transaction from
time to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.4 shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated
Funded Indebtedness as of such date to (ii) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered

 

14



--------------------------------------------------------------------------------

under this Agreement; provided, however, the Leverage Ratio may be adjusted from
time to time with the mutual consent of the Borrower and the Required Lenders to
reflect the postponement of major race events into subsequent accounting
periods, the rescheduling of major race events and the occurrence of major race
events in different fiscal accounting periods in different calendar and/or
fiscal years. For purposes of computing the Leverage Ratio for any applicable
twelve month period of determination, the acquisition of a Subsidiary during
such twelve month period shall be deemed to have occurred as of the first day of
such twelve month period.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. (New York, New York time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Subsidiary
Guaranty Agreements, the LC Documents, the Fee Letter, the Administrative Agent
Fee Letter, all Notices of Borrowing, all Notices of Conversion/Continuation,
all Compliance Certificates, any promissory notes issued hereunder and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, Swingline Lender, and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $30,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

 

15



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower other
than Excluded Subsidiaries which, together with all other Subsidiaries of such
Subsidiary, accounts for more than (i) 5% of the consolidated assets of the
Borrower and its Subsidiaries determined in accordance with GAAP, or (ii) 5% of
consolidated revenue of the Borrower and its Subsidiaries for the most recent
four Fiscal Quarter period then ending.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“NASCAR” shall mean the National Association for Stock Car Auto Racing, Inc.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.2, and that has been consented to by
the Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent, the Co-Syndication Agents, the Issuing Bank, any Lender
(including the Swingline Lender) or SunTrust Robinson Humphrey, Inc. and J.P.
Morgan Securities LLC as the Joint Lead Arrangers pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan or Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of

 

16



--------------------------------------------------------------------------------

counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall have the meaning set forth in Section 10.14.

“Payment Office” shall mean the office of the Administrative Agent located at
Wells Fargo Bank, N.A., 1525 West W.T. Harris Boulevard 1B1, Charlotte, NC
28262, or such other location as to which the Administrative Agent shall have
given written notice to the Borrower and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” shall mean an Acquisition by the Borrower or any
Subsidiary of the Borrower of the Capital Stock or Property acquired; provided
that (a) the Capital Stock or Property acquired in such Acquisition is related
to the motorsports entertainment industry (including businesses ancillary
thereto) or if not related to the motorsports entertainment industry, the total
amount of such Acquisitions in any fiscal year shall not exceed ten percent
(10%) of Total Shareholders’ Equity; (b) in the case of an Acquisition of the
Capital Stock of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition;
(c) the representations and warranties made by the Borrower in any Credit
Document shall be true and correct in all material respects prior to, at and as
if made as of the date of such Acquisition (after giving effect thereto) except
to the extent such representations and warranties expressly relate to an earlier
date and no Default or Event of Default exists as of the date of such
Acquisition (after giving effect thereto); and (d) with respect to any
Acquisition exceeding twenty-five percent (25%) of Total Shareholders’ Equity
for which the Borrower or any of its Subsidiaries has incurred Indebtedness for
purposes of consummating

 

17



--------------------------------------------------------------------------------

such Acquisition, the Borrower shall have delivered to the Administrative Agent
a Pro Forma Compliance Certificate demonstrating that, upon giving effect to
such Acquisition on a Pro Forma Basis, the Borrower will be in compliance with
Section 6.1.

“Permitted Acquisition Indebtedness” means, in connection with any Permitted
Acquisition, Indebtedness of any Subsidiaries to the extent such Indebtedness
was Indebtedness of any other Person existing at the time (a) such Person became
a Subsidiary of the Borrower, (b) such Person was merged or consolidated with or
into any of the Subsidiaries, or (c) assets of such Person were acquired by any
of the Subsidiaries and such Indebtedness was assumed in connection therewith
(excluding any such Indebtedness that is repaid contemporaneously with such
event).

“Permitted Encumbrances” shall mean:

(i) Liens existing as of the Closing Date and set forth on Schedule 7.2;
provided that no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date (provided,
however, that Liens on new Property which arise in replacement of Liens on
previously owned Property to the extent that such new Property is acquired
through like-kind exchanges shall be permitted hereunder);

(ii) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(iii) Liens in connection with attachments or judgments (including judgment or
appeal bonds); provided that the judgments secured shall, within 60 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 60 days after the expiration of any
such stay;

(iv) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens not more than 90 days delinquent or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP and as to which
the Property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof);

(v) Liens (other than Liens created or imposed under ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases, trade
contracts, government contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);

(vi) leases or subleases granted to others, easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances, in each case incidental to the
ownership of Property or assets or the ordinary conduct of the business of the
Borrower or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such Property;

 

18



--------------------------------------------------------------------------------

(vii) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

(viii) Liens incurred after the Closing Date given to secure the payment of the
price incurred (or Indebtedness incurred to fund such payment) in connection
with the acquisition, construction, repair, development, or improvement of
Property (other than accounts receivable or inventory) useful and intended to be
used in carrying on the business of the Borrower or a Subsidiary, including
Liens existing on such Property at the time of acquisition or construction
thereof or Liens incurred within two hundred seventy (270) days of such
acquisition or completion of such construction, repair or development, or
improvement, provided that (a) the Lien shall attach solely to the Property
acquired, purchased, constructed, repaired, developed or improved, and, if
required by the terms of the instrument originally creating such Lien, the
proceeds thereof, general intangibles related thereto, and other Property which
is an improvement to or is acquired for specific use in connection with such
Property; (b) at the time of acquisition, construction, repair, development, or
improvement of such Property (or, in the case of any Lien incurred within two
hundred seventy (270) days of such acquisition or completion of such
construction, repair, development or improvement, at the time of the incurrence
of the Indebtedness secured by such Lien), the aggregate amount remaining unpaid
on all Indebtedness secured by Liens on such Property, whether or not assumed by
the Borrower or a Subsidiary, shall not exceed the lesser of (y) the cost of
such acquisition, construction, repair, development, or improvement plus related
financing costs or (z) the Fair Market Value of such Property (as determined in
good faith by one or more officers of the Borrower to whom authority to enter
into the transaction has been delegated by the board of directors of the
Borrower); and (c) at the time of such incurrence and after giving effect
thereto, no Default or Event of Default would exist;

(ix) any Lien existing on Property of a Person immediately prior to its being
consolidated with or merged into the Borrower or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any Property acquired by the Borrower or any
Subsidiary at the time such Property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (a) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
Property, (b) each such Lien shall extend solely to the item or items of
Property so acquired and, if required by the terms of the instrument originally
creating such Lien, the proceeds thereof, general intangibles related thereto,
and other Property which is an improvement to or is acquired for specific use in
connection with such acquired Property, and (c) at the time of such incurrence
and after giving effect thereto, no Default or Event of Default would exist;

(x) Liens on equity interests of a joint venture owned by the Borrower or any
Subsidiary to the extent securing obligations of such joint venture and any
Guaranty by the Borrower or any Subsidiary of such obligations;

(xi) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (i), (viii), (ix) and (x) hereto provided that (a) no
additional Property shall be encumbered by such Liens, (b) the unpaid principal
amount of the Indebtedness or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(c) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

 

19



--------------------------------------------------------------------------------

(xii) rights of first refusal, purchase options and similar rights granted
pursuant to joint venture agreements, stockholder agreements, organic documents
and similar documents and agreements;

(xiii) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(xiv) inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Plan;

(xv) Liens incurred or assumed in connection with a Permitted Acquisition;
provided that such Liens shall only encumber Property acquired in such Permitted
Acquisition;

(xvi) Liens securing Indebtedness or other obligations of a Subsidiary to the
Borrower or to a Subsidiary Guarantor; and

(xvii) other Liens securing obligations not to exceed an aggregate principal
amount at any time outstanding greater than $50,000,000.

“Permitted Investments” shall mean:

(i) Investments in cash and Cash Equivalents;

(ii) Investments in and loans to the Borrower or any Subsidiaries (other than in
and to Excluded Subsidiaries);

(iii) Investments (including debt obligations) received in connection with
(a) the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; or (b) litigation,
arbitration or other disputes (including pursuant to any bankruptcy or
insolvency proceedings);

(iv) Investments existing as of the Closing Date and set forth in Schedule 7.4;

(v) Permitted Acquisitions;

(vi) Investments received or assumed in connection with a Permitted Acquisition;

(vii) minority investments in motorsports facilities or related motorsports
businesses so long as any such investments, in the aggregate, do not have a
Material Adverse Effect;

(viii) Guarantees permitted by Section 7.1.

(ix) any Investment made as a result of the receipt of non-cash consideration
from, or consisting of any deferred portion of the sales price received by the
Borrower or any Subsidiary in connection with, an asset sale that was made
pursuant to and in compliance with Section 7.6;

(x) any Investments received as a result of a foreclosure by, or other transfer
of title to, the Borrower or any of its Subsidiaries with respect to any secured
Investment in default;

 

20



--------------------------------------------------------------------------------

(xi) Liens of the type described in clause (x) of the definition of Permitted
Encumbrances;

(xii) commission, travel and similar advances to officers, directors, employees
and consultants made in the ordinary course of business;

(xiii) advances to Persons in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender;

(xiv) Investments in 380 Development LLC in an aggregate principal amount not to
exceed $30,000,000 outstanding at any time;

(xv) Investments in Kansas Speedway Development Corporation, and the further
Investment of those funds in Kansas Entertainment, LLC, in an aggregate
principal amount not to exceed $200,000,000 outstanding at any time;

(xvi) other Investments in or to joint ventures to the extent permitted in
accordance with the proviso set forth in clause (xvii) below; and

(xvii) additional Investments of a nature not contemplated by the foregoing
clauses hereof; provided that the outstanding amount of Investments made
pursuant to this clause (xvii), together with the outstanding amount of
Investments made pursuant to clause (xvi) above, shall not exceed (a) on an
annual basis, an amount equal to ten percent (10%) of the Total Shareholders’
Equity and (b) on an aggregate basis, an amount equal to twenty-five percent
(25%) of the Total Shareholders’ Equity, determined at the time of such
Investment (after giving effect to any dividends, interest payments, return of
capital and subsequent reduction in the amount of any Investment made pursuant
to this clause (xvii) and clause (xvi) as a result of the repayment or other
disposition thereof, in an amount not to exceed the amount of such Investments
previously made pursuant to such clauses) unless prior to or upon giving effect
to such Investments, the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating, that prior to and
immediately after giving effect to such Investment, the Borrower’s Leverage
Ratio is less than or equal to 3.25 to 1.0.

“Permitted Refinancing Indebtedness” means any Indebtedness or any Disqualified
Stock incurred or issued in exchange for, or the net proceeds of which shall be
used to extend, refinance, renew, replace, defease, discharge, refund or
otherwise retire for value, in whole or in part, any other Indebtedness of the
Borrower or any of its Subsidiaries (other than intercompany Indebtedness) or
any Disqualified Stock of any of the Subsidiaries (the “Refinanced
Indebtedness”), provided that:

(1) the principal amount, or in the case of Disqualified Stock, the amount
thereof as determined in accordance with the definition of Disqualified Stock,
of such Permitted Refinancing Indebtedness does not exceed the principal amount
of the Refinanced Indebtedness (plus all accrued (including, for the purposes of
defeasance, future accrued) and unpaid interest on, or accrued and unpaid
dividends on, the Refinanced Indebtedness, as the case may be, and the amount of
all fees, expenses and premiums incurred in connection therewith) and by an
amount equal to any existing commitments and incremental facilities unutilized
thereunder to the extent incurrence of indebtedness under such unutilized
commitment and incremental facilities would then have been permitted;

 

21



--------------------------------------------------------------------------------

(2) in the case of Section 7.1(b), such Permitted Refinancing Indebtedness has a
final maturity date or redemption date, as applicable, later than or equal to
the shorter of (A) 91 days following the Revolving Commitment Termination Date
or (B) the final maturity date or redemption date, as applicable, of, the
Refinanced Indebtedness; and

(3) in the case of Section 7.1(b), such Permitted Refinancing Indebtedness has a
weighted average life to maturity at the time such Permitted Refinancing
Indebtedness is incurred equal to or greater than the shorter of (A) the
weighted average life to maturity of, the Refinanced Indebtedness and (B) the
weighted average life to maturity that would result if all payments of principal
on the Refinanced Indebtedness that were due on or after the date that is 91
days following the Revolving Commitment Termination Date were instead due on
such date.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent, in its discretion, has notified the Borrower that an
event of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any financial institution affiliate of
such Lender, (ii) that has (or its Parent Company or a financial institution
affiliate thereof has) notified the Administrative Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement or
(iii) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. The
Administrative Agent shall send to all parties hereto a copy of any notice to
the Borrower provided for in this definition.

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
Section 6.1 in respect of a Permitted Acquisition, Permitted Investment,
Restricted Payment, that such Permitted Acquisition, Permitted Investment, or
Restricted Payment shall be deemed to have occurred as of the first day of the
four fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such Permitted Acquisition, Permitted Investment or
Restricted Payment with respect to which the Administrative Agent has received
the information required pursuant to Section 5.1. In connection with any
calculation of the Leverage Ratio set forth in Section 6.1, upon giving effect
to a Permitted Acquisition, Permitted Investment or Restricted Payment on a Pro
Forma Basis, (a) any Indebtedness incurred, any Investment or distribution made
by the Borrower in connection with such Permitted Acquisition, Permitted
Investment or Restricted Payment (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness or
Investment has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness or Investment as at the relevant date of determination, (b) income
statement items (whether positive or negative) attributable to the Property or
Person acquired in such Permitted Acquisition, such Permitted Investments or
such distribution shall be included to the extent relating to the relevant
period and (c) pro forma adjustments may be included to the extent that such
adjustments give effect to events that are (i) directly attributable to such
Permitted Acquisition, Permitted Investment or Restricted Payment, (ii) expected
to continue to be applicable to the Borrower and (iii) factually supportable.

 

22



--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate” shall mean, if required to be provided in
accordance with the terms of this Agreement, a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent in connection with
any Permitted Acquisition, Permitted Investment or Restricted Payment,
containing reasonably detailed calculations, upon giving effect to the
applicable Permitted Acquisition, Permitted Investment or Restricted Payment on
a Pro Forma Basis, of the Leverage Ratio as of the most recent fiscal quarter
end preceding the date of the applicable transaction with respect to which the
Administrative Agent shall have received the financial information required
pursuant to Section 5.1.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure) and the
denominator of which shall be the sum of all Lenders’ Revolving Commitments (or
if such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments).

“Rating Category” shall mean the applicable rating category set forth on
Schedule I attached hereto.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Replaced Lender” shall mean any Lender that is required to assign all or a
portion of its rights, obligations, Loans and Commitments hereunder pursuant to
the terms of Section 2.25 or Section 10.17.

 

23



--------------------------------------------------------------------------------

“Replacement Lender” shall mean, with respect to the exercise by the Borrower of
its rights under Section 2.25, any existing Lender or a new Lender designated by
the Borrower and reasonably approved by the Administrative Agent or, if the
Administrative Agent is also the Replaced Lender, by Lenders holding in the
aggregate more than 50% of all Revolving Loans and LC Commitments (of the
Lenders that are not the Replaced Lender) then outstanding at such time plus the
aggregate unused Revolving Commitments (of the Lenders that are not the Replaced
Lender) at such time.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
Revolving Credit Exposure of all Lenders; provided however, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean with respect to the Borrower, the Chairman of
the Board of Directors, the Chief Executive Officer, the President, the
Executive Vice President, the Chief Financial Officer, the Chief Accounting
Officer, the Chief Operating Officer and/or other officers of the Borrower as
may be agreed to by the Administrative Agent from time to time.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Capital Stock,
or any options, warrants, or other rights to purchase such Capital Stock,
whether now or hereafter outstanding.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) November 15, 2017, (ii) the date on which all of the Revolving Commitments
are terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

24



--------------------------------------------------------------------------------

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Sale Leaseback Transaction” shall mean any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
a Loan Party of any Property, whether owned by such Loan Party as of the Closing
Date or later acquired, which has been or is to be sold or transferred by such
Loan Party to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such Property.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Senior Note Indenture” shall mean any indenture agreement (or similar
agreement) entered into by the Borrower with respect to the issuance of Senior
Notes, and all documents and instruments executed in connection with any such
indenture agreement (or similar agreement).

“Senior Notes” shall mean any senior unsecured notes issued by the Borrower from
time to time.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s Property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (i) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

 

25



--------------------------------------------------------------------------------

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit B made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean Wells Fargo Bank, N.A.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 & 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like Property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” shall mean such time at which each of the following events
shall have occurred on or prior to such time: (i) the Commitments have
terminated or expired, (ii) all Obligations under the Loan Documents (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) have been paid in
full, and (iii) all Letters of Credit have expired or terminated or the LC
Exposure has been cash collateralized (or as to which other arrangements
satisfactory to Lenders and the Issuing Bank shall have been made) as provided
for in this Agreement.

“Total Shareholders’ Equity” shall mean the Total Shareholders’ Equity as stated
in the most recent financial statement delivered to the Administrative Agent and
the Lenders pursuant to Section 5.1(a) or 5.1(b), subject to any adjustments
thereto in accordance with the terms of Section 1.3.

 

26



--------------------------------------------------------------------------------

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a Consistent Basis; provided, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any provision to eliminate the effect of any change in GAAP (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any provision for such purpose), then such provision shall be interpreted
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such provision is
amended in a manner satisfactory to the Borrower and the Required Lenders. With
respect to (a) calculations of the financial covenants set forth in Article VI
(including, without limitation, calculations of such financial covenants on a
Pro Forma Basis in connection with a Permitted Acquisition), (b) calculations
related to the negative covenants set forth in Article VII and (c) any
calculation of Total Shareholders’ Equity, each such calculation shall be made
excluding the effects of any impairment charges resulting from the adoption and
ongoing application of Accounting Standard Codification No. 350 Intangibles -
Goodwill and Other and 805 Business Combinations (previously referred to as
Financial Accounting Standards Board Statement of Financial Accounting Standards
Nos. 141 and 142) by the Borrower or its Affiliates. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein. Notwithstanding any other provision in this
Agreement to the contrary, the determination of whether a lease constitutes a
capital lease or an operating lease, and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the date of this Agreement.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to

 

27



--------------------------------------------------------------------------------

any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as it was originally
executed or as it may from time to time be amended, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (v) all references to a specific
time shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22, (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4, and (iv) each
Lender agrees to purchase a participation interest in the Letters of Credit and
the Swingline Loans pursuant to the terms and conditions hereof; provided, that
in no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed the Aggregate
Revolving Commitment Amount in effect from time to time.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.22(d) may be made in lesser amounts as

 

28



--------------------------------------------------------------------------------

provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six. Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall not be less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim,

 

29



--------------------------------------------------------------------------------

recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

Section 2.5. Reserved.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

30



--------------------------------------------------------------------------------

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce

 

31



--------------------------------------------------------------------------------

proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment and the
LC Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment. Any notice pursuant to this Section 2.8(b)
shall be irrevocable, provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
occurrence of identified events, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) The Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.26 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender.

Section 2.9. Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.

Section 2.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

32



--------------------------------------------------------------------------------

Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid, provided,
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.8, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8. Upon receipt of any such notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment. If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.13(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or in
the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.

Section 2.12. Mandatory Prepayments. If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.8 or otherwise, the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19. Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Base Rate Loans to the
full extent thereof, and finally to Eurodollar Loans to the full extent thereof.
If after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall Cash Collateralize its reimbursement
obligations with respect to all Letters of Credit in an amount equal to such
excess plus any accrued and unpaid fees thereon.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.

 

33



--------------------------------------------------------------------------------

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each Fiscal
Quarter of the Borrower and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the average daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by 200
basis points.

(d) The Borrower shall pay on the Closing Date to the Co-Syndication Agents and
their affiliates all fees in the Fee Letter that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Administrative Agent Fee Letter that
are due and payable on the Closing Date. The Borrower shall pay on the Closing
Date to the Lenders all upfront fees previously agreed in writing.

 

34



--------------------------------------------------------------------------------

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each Fiscal Quarter of the Borrower, commencing on
November 30, 2012 and on the Revolving Commitment Termination Date (and if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided further, that any such fees accruing after the Revolving Commitment
Termination Date shall be payable on demand.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to Section 2.14(b) or letter of credit fees accruing during such
period pursuant to Section 2.14(c) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(a) to the extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments and (b) to the
extent any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Bank. The pro
rata payment provisions of Section 2.21 shall automatically be deemed adjusted
to reflect the provisions of this subsection (f).

Section 2.15. Computation of Interest and Fees.

Other than calculations in respect of interest at the Wells Fargo prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all computations of interest and fees hereunder shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

 

35



--------------------------------------------------------------------------------

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing for the same Interest Period
and if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, within fifteen (15) days
after receipt by the Borrower from such Lender of a certificate described in
Section 2.18(c) (with a copy thereof to the Administrative Agent), to the
Administrative Agent for the account of such Lender, additional amount or
amounts sufficient to compensate such Lender or the Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within fifteen (15) days after receipt by the Borrower from such Lender of
a certificate described in Section 2.18(c) (with a

 

36



--------------------------------------------------------------------------------

copy thereof to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the basis for, and the calculation of, the amount or amounts necessary to
compensate such Lender, the Issuing Bank or the Parent Company of such Lender or
the Issuing Bank, as the case may be, specified in paragraph (a) or (b) of this
Section 2.18 shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within fifteen (15) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.18 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked) (other than, in the case of a claim for compensation based on the
failure to borrow as specified in clause (c) above, any Lender whose failure to
make a Loan required to be made by it hereunder has resulted in such failure to
borrow), then, in any such event, the Borrower shall compensate each Lender,
within fifteen (15) days after written demand from such Lender, for any loss,
cost or expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (A) the amount of interest that would
have accrued on the principal amount of such Eurodollar Loan if such event had
not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) Any and all payments made to a Payment Recipient by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided,
that if the Borrower shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20) the Payment
Recipient shall receive an amount equal to

 

37



--------------------------------------------------------------------------------

the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Payment Recipient within fifteen (15) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Payment Recipient on or with respect to any payment by
or on account of any obligation of the Borrower under any Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Payment Recipient, with a copy to the Administrative Agent, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Payment Recipient and the
Administrative Agent.

(e) Status of Lenders. Each Payment Recipient that is entitled to an exemption
from, or reduction in, any withholding Tax with respect to any payments to be
made to such Payment Recipient under any Loan Document shall, at such times as
are reasonably requested by the Borrower, provide the Borrower with any
documentation prescribed by applicable law, or reasonably requested by the
Borrower, certifying as to such Payment Recipient’s entitlement to such
exemption from, or reduction in, such withholding Tax. Unless the Borrower has
received forms or other documents satisfactory to it indicating that payments
under this Agreement to or for such Payment Recipient are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
Tax treaty, the Borrower or any other applicable withholding agent may withhold
amounts required to be withheld by applicable law from such payments at the
applicable rate.

Without limiting the generality of the foregoing:

(i) if the Payment Recipient is a U.S. Person, the Payment Recipient shall
deliver to the Borrower on or before the date on which it becomes a party to any
Loan Document two properly completed and executed originals of Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that the Payment
Recipient is exempt from U.S. federal backup withholding; and

(ii) if the Payment Recipient is not a U.S. Person, then the Payment Recipient
shall deliver to the Borrower on or before the date on which it becomes a party
to any Loan Document (and from time to time thereafter when required by
applicable law or upon the reasonable request of Borrower) whichever of the
following is applicable:

(A) two properly completed and executed originals of IRS Form W-8BEN (or any
successor forms) claiming eligibility for benefits (if any) of an income tax
treaty to which the United States of America is a party,

 

38



--------------------------------------------------------------------------------

(B) two properly completed and executed originals of IRS Form W-8ECI (or any
successor forms),

(C) to the extent the Payment Recipient is not the beneficial owner (for
example, where the Payment Recipient is a partnership or has granted a
participation), two properly completed and executed originals of IRS Form W-8IMY
(or any successor forms) of the Payment Recipient, accompanied by IRS Forms
W-8ECI, W-8BEN, W-9 and/or any other required information from each beneficial
owner, as applicable, or

(D) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, properly completed, together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower to determine the withholding or deduction required to be made.

If a payment made to a Payment Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Payment
Recipient fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Payment Recipient shall deliver to the Borrower documentation
reasonably requested by the Borrower sufficient for the Borrower to comply with
its obligations under FATCA and to determine (i) that the Payment Recipient has
complied with such applicable reporting requirements or (ii) the amount to
deduct from any such payment.

Each Payment Recipient shall, from time to time after the initial delivery by
such Payment Recipient of the forms described above, whenever a lapse in time or
change in such Payment Recipient’s circumstances renders such forms,
certificates or other evidence so delivered expired, obsolete or inaccurate,
promptly (1) deliver to the Borrower (in such number of copies as shall be
requested) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Payment Recipient, together with any other
certificate or statement of exemption required in order to confirm or establish
such Payment Recipient’s status or that such Payment Recipient is entitled to an
exemption from or reduction in U.S. federal withholding Tax or (2) notify the
Borrower of its inability to deliver any such forms, certificates or other
evidence.

Notwithstanding any other provision to the contrary in this Section 2.20(e), a
Payment Recipient shall not be required to deliver any form that such Payment
Recipient is not legally eligible to deliver.

(f) Treatment of Certain Refunds. If any Payment Recipient determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.20, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of the Payment Recipient and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund net of
any Taxes payable by the Payment Recipient); provided that the Borrower, upon
the request of the Payment Recipient, agrees to repay the amount paid over to
the Borrower pursuant to this Section 2.20(f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Payment
Recipient in the event, and to the extent that, the Payment Recipient is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Payment Recipient to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or

 

39



--------------------------------------------------------------------------------

any other Person. Notwithstanding anything to the contrary, in no event will any
Payment Recipient be required to pay any amount to the Borrower the payment of
which would place the Payment Recipient in a less favorable net after-Tax
position than the Payment Recipient would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or

 

40



--------------------------------------------------------------------------------

Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date (or such earlier date as determined by the
Administrative Agent or Required Lenders) at which time the funds in such
account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank and the Swingline Lender under this Agreement, third
to the payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed LC Disbursements then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders, and seventh to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), may, in its sole
discretion, issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and conditions hereinafter set forth;
provided, that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $25,000 or such lesser amounts as may be agreed to by
the Issuing Bank and (iii) the Borrower may not request any Letter of Credit,
if, after giving effect to such issuance (A) the aggregate LC Exposure would
exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of all
Lenders would exceed the Aggregate Revolving Commitment Amount. Each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in each

 

41



--------------------------------------------------------------------------------

Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit (i) on the Closing Date with
respect to all Existing Letters of Credit and (ii) on the date of issuance with
respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

 

42



--------------------------------------------------------------------------------

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(c).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (g) or
(h) of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the

 

43



--------------------------------------------------------------------------------

Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents.
If the Borrower is required to Cash Collateralize its reimbursement obligations
with respect to the Letters of Credit as a result of the occurrence of an Event
of Default, such cash collateral so posted (to the extent not so applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of

 

44



--------------------------------------------------------------------------------

technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any actual direct
damages (as opposed to special, indirect (including claims for lost profits or
other consequential damages), or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Increase of Commitments; Additional Lenders.

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, Borrower may, upon at least 30 days’ written notice
to the Administrative Agent (who shall promptly provide a copy of such notice to
each Lender), propose to increase the Aggregate Revolving Commitments by an
amount not to exceed $200,000,000 (the amount of any such increase, the
“Additional Commitment Amount”), provided that (i) any new lenders are approved
by the Administrative Agent and the Lead Arrangers (such approval not to be
unreasonably withheld), (ii) no Commitment of any Lender shall be increased
without the consent of such Lender, and (iii) the Borrower is in compliance with
Section 3.2, Article IV, Article V, Article VI, Article VII and Section 8.1.
Each Lender shall have the right for a period of 15 days following receipt of
such notice, to elect by written notice to the Borrower and the Administrative
Agent to increase its Revolving Commitment by a principal amount equal to its
Pro Rata Share of the Additional Commitment Amount. No Lender (or any successor
thereto) shall have any obligation to increase its Revolving Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender. If any Lender shall fail to
notify the Borrower and the Administrative Agent in writing about whether it
will increase its Revolving Commitment within 15 days after receipt of such
notice, such Lender shall be deemed to have declined to increase its Revolving
Commitment.

(b) The Borrower may also designate another bank or other financial institution
(which may be, but need not be, one or more of the existing Lenders) which at
the time agrees to, in the case of any such Person that is an existing Lender,
increase its Revolving Commitment and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided, however, that
any new bank or financial institution must be acceptable to the Administrative
Agent and the Co-Syndication

 

45



--------------------------------------------------------------------------------

Agents, which acceptance will not be unreasonably withheld or delayed. The sum
of the increases in the Revolving Commitments of the existing Lenders pursuant
to this subsection (b) plus the Revolving Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount.

(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.23 shall become effective upon the receipt by the Administrative
Agent of a supplement or joinder in form and substance satisfactory to the
Administrative Agent and the Co-Syndication Agents executed by the Borrower, by
each Additional Lender and by each other Lender whose Revolving Commitment is to
be increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Revolving Commitments and such opinions of
counsel for the Borrower with respect to the increase in the Revolving
Commitments as the Administrative Agent or any Co-Syndication Agents may
reasonably request.

(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Aggregate Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
supplement or joinder and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments.

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25. Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.20, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in

 

46



--------------------------------------------------------------------------------

accordance with and subject to the restrictions set forth in Section 10.4(b))
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender if such
Lender accepts such assignment); provided, that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, to the extent
required under Section 10.4(a), which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of any such assignment resulting from the status
of such Lender as a Non-Consenting Lender, such assignment, together with any
assignment by other Non-Consenting Lenders, will enable the Borrower to obtain
sufficient consents to cause the applicable amendment, modification or waiver to
become effective. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.26. Reallocation and Cash Collateralization of Defaulting Lender or
Potential Defaulting Lender Commitment.

(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender or Potential Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

(1) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and

(2) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (1) for any reason, or with respect to the LC Exposure and
Swingline Exposure of any Potential Defaulting Lender, the Borrower will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the Issuing Bank and/or the Swingline Lender), (a) Cash
Collateralize the obligations of the Borrower to the Issuing Bank or Swingline
Lender in respect of such LC Exposure or Swingline Exposure, as the case may be,
in an amount at least equal to the

 

47



--------------------------------------------------------------------------------

aggregate amount of the unreallocated portion of the LC Exposure and Swingline
Exposure of such Defaulting Lender or the LC Exposure and Swingline Exposure of
such Potential Defaulting Lender, or (b) in the case of such Swingline Exposure,
prepay and/or Cash Collateralize in full the unreallocated portion thereof, or
(c) make other arrangements satisfactory to the Administrative Agent, the
Issuing Bank and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender or Potential Defaulting Lender has ceased
to be a Potential Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, the LC Exposure and the Swingline
Exposure of the other Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment, and such Lender will purchase at par such portion of
outstanding Revolving Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender, as the case
may be, and will be a Non-Defaulting Lender (and such Revolving Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing). If any cash collateral has been posted with respect to the LC
Exposure or Swingline Exposure of such Defaulting Lender or Potential Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

(a) The Administrative Agent and Co-Syndication Agents shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including without limitation reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent, the Co-Syndication Agents
and their Affiliates (including reasonable fees, charges and disbursements of
counsel to the Co-Syndication Agents) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Lead Arrangers.

(b) The Administrative Agent and the Co-Syndication Agents (or their counsel)
shall have received the following, each to be in form and substance satisfactory
to the Administrative Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

48



--------------------------------------------------------------------------------

(ii) the Subsidiary Guaranty Agreement duly executed by each direct and indirect
wholly owned Domestic Subsidiary which is a Material Subsidiary of the Borrower,
other than the Excluded Subsidiaries;

(iii) copies of duly executed payoff letters, in form and substance satisfactory
to Administrative Agent, executed by each of the Existing Lenders or the agent
thereof, which letters will confirm the full payoff of the Existing Credit
Agreement;

(iv) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(iv), attaching and certifying copies of its bylaws
and of the resolutions of its board of directors, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

(v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

(vi) (A) a favorable written opinion of Baker Botts L.L.P., counsel to the Loan
Parties and (B) a favorable written opinion of Gary Crotty, General Counsel of
the Borrower, in each case addressed to the Administrative Agent, the Issuing
Bank and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;

(vii) a certificate in the form of Exhibit 3.1(b)(vii), dated the Closing Date
and signed by a Responsible Officer, certifying that after giving effect to any
initial revolving credit advance, (x) no Default or Event of Default exists,
(y) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(viii) a duly executed Notice of Borrowing;

(ix) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(x) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the

 

49



--------------------------------------------------------------------------------

transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing; and

(xi) copies of (A) the unaudited quarterly financial statements of the Borrower
and its Subsidiaries on a consolidated basis for the Fiscal Quarter ending on
August 31, 2012, (B) the audited consolidated and unaudited consolidating
financial statements for Borrower and its Subsidiaries for the Fiscal Year
ending November 30, 2011 and (C) annual cash flow projections for fiscal year
ending November 30, 2012 and annually thereafter through 2017.

(c) The Administrative Agent and Co-Syndication Agents shall have received from
each Loan Party all documentation and other information that the Administrative
Agent or the Co-Syndication Agents request in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)).

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by an
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), on and as of the date
of such Borrowing or the date of issuance, amendment, extension or renewal of
such Letter of Credit, in each case before and after giving effect thereto
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the date of such
Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable, such representations and warranties shall continue to be
true and correct as of such specified earlier date; and

(c) the Borrower shall have delivered the required Notice of Borrowing.

In addition to the other conditions precedent herein set forth, if any Revolving
Lender is a Defaulting Lender or a Potential Defaulting Lender at the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable,

 

50



--------------------------------------------------------------------------------

set forth in this Section 3.2, the Issuing Bank will not be required to issue,
amend or increase any Letter of Credit and the Swingline Lender will not be
required to make any Swingline Loans, unless they are satisfied that 100% of the
related LC Exposure and Swingline Exposure is fully covered or eliminated by any
combination satisfactory to the Issuing Bank or the Swingline Lender, as the
case may be, of the following:

(i) in the case of a Defaulting Lender, the LC Exposure and Swingline Exposure
of such Defaulting Lender is reallocated, as to outstanding and future Letters
of Credit, to the Non-Defaulting Lenders as provided in Section 2.26(a)(1); and

(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.26(a)(2), the Borrower Cash
Collateralizes its reimbursement obligations in respect of such Letter of Credit
or Swingline Loan in an amount at least equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan, or the Borrower makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender or Potential Defaulting Lender;

provided, however, that (a) the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender, and (b) neither any such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence; Power. The Borrower and each of its Material
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company

 

51



--------------------------------------------------------------------------------

under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) permitted by Section 7.2.

Section 4.4. Financial Statements. The Borrower has furnished the Administrative
Agent (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of November 30, 2011 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by Ernst & Young LLP and (ii) the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of August 31, 2012, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible Officer.
As of the Closing Date, such financial statements fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP on a Consistent Basis, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). As of the Closing Date, except as disclosed in the
Disclosure Documents, since November 30, 2011, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) As of the Closing Date, no litigation, investigation or proceeding of or
before any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.

 

52



--------------------------------------------------------------------------------

(b) Except for the matters set forth on Schedule 4.5 or where such circumstance
could not reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

Section 4.6. Compliance with Laws. The Borrower and each Subsidiary is in
compliance with all Requirements of Law and all judgments, decrees and orders of
any Governmental Authority, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal and state income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its Property and all other taxes, fees or other charges imposed on
it or any of its Property by any Governmental Authority, except (i) where the
same are currently being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP, or (ii) to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

Section 4.11. Disclosure. As of the Closing Date, there is no fact known to the
Borrower that would reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the Disclosure Documents. Neither the
Information Memorandum nor any of the reports (including without limitation all
reports that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other factual information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation or syndication

 

53



--------------------------------------------------------------------------------

of this Agreement or any other Loan Document or delivered hereunder or
thereunder (as modified or supplemented by any other information so furnished)
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, taken as a whole, in light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
management of the Borrower to be reasonable as of the date such projections
where prepared.

Section 4.12. Subsidiaries. Schedule 4.12 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

Section 4.13. Solvency. As of the Closing Date, after giving effect to the
execution and delivery of the Loan Documents, the making of the Loans under this
Agreement, each Loan Party is Solvent.

Section 4.14. OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. No part of the proceeds of any Loans hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.15. Patriot Act. Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended or any enabling legislation or executive order relating
thereto. Neither any Loan Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that until the Termination Date:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available, and in any event no later than the earlier of (i) the
date the Borrower is required by the SEC to deliver its Form 10-K for any fiscal
year of the Borrower (taking into account any extension of the time to file by
the SEC) and (ii) ninety (90) days after the end of each fiscal year of the
Borrower, the Borrower shall furnish a copy of the consolidated financial
statements of the Borrower prepared in accordance with GAAP on a Consistent
Basis, together with an unqualified letter of

 

54



--------------------------------------------------------------------------------

an independent certified public accounting firm selected by the Borrower and
reasonably acceptable to the Required Lenders and such other information as may
be reasonably requested by the Required Lenders. Such statements shall include a
balance sheet, a statement of income and expenses, a statement of cash flow, a
comparison of such statement from the prior year with the statement for the
year-to-date and such other and further reports and schedules as may reasonably
be requested by the Required Lenders, including without limitation verification
of the Borrower’s compliance with the financial covenants set forth in Sections
6.1 and 6.2. Such statements shall be certified as to their correctness by a
Responsible Officer of Borrower; provided that filing with the Securities and
Exchange Commission within the time period specified above the Borrower’s Annual
Report on Form 10-K for such fiscal year (together with the Borrower’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor shall be
deemed to satisfy the requirements of this Section 5.1(a), provided, further,
that the Borrower shall be deemed to have made such delivery of such Form 10-K
if it shall have timely made such Form 10-K available on “EDGAR” and on its home
page on the worldwide web (at the date of this Agreement located at:
http//www.internationalspeedwaycorporation.com), such availability and notice
thereof being referred to as “Electronic Delivery”;

(b) as soon as available, and in any event no later than the earlier of (i) the
date the Borrower is required by the SEC to deliver its Form 10-Q for any fiscal
quarter of the Borrower (taking into account any extension of the time to file
by the SEC) and (ii) forty-five (45) days after the end of each fiscal quarter
of the Borrower (other than the last fiscal quarter of each fiscal year), the
Borrower shall furnish to each Lender a copy of the unaudited
management-prepared quarterly consolidated financial statements of the Borrower,
prepared in accordance with GAAP on a Consistent Basis. Such statements shall
include a balance sheet, a statement of income and expenses, a statement of cash
flow, a comparison of such statement from the prior year with the statement for
the year-to-date and such other and further reports and schedules as may
reasonably be requested by the Required Lenders, and verification of the
Borrower’s compliance with the financial covenants set forth in Sections 6.1 and
6.2. Such statements shall also be certified as to their correctness by a
Responsible Officer of the Borrower; provided that filing with the Securities
and Exchange Commission within the time period specified above of the Borrower’s
Quarterly Report on Form 10-Q prepared in compliance with the requirements
therefor shall be deemed to satisfy the requirements of this Section 5.1(b),
and, provided, further, that the Borrower shall be deemed to have made such
delivery of such Form 10-Q if it shall have timely made Electronic Delivery
thereof;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be and (iv) stating whether any change
in GAAP or the application thereof has occurred since November 30, 2011, and if
any change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate;

(d) promptly after the same become publicly available, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Form 10-K, 10-Q and 8-K
(or their equivalents) filed with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all functions of said Commission;
provided that filing with the Securities and Exchange Commission within the time
period specified above

 

55



--------------------------------------------------------------------------------

of any of the Borrower’s registration statements prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 5.1(d), provided, further, that the Borrower shall be deemed to have
made such delivery of such registration statements if it shall have timely made
Electronic Delivery thereof; and

(e) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.

Section 5.2. Notices of Material Events. Promptly after a Responsible Officer of
the Borrower becomes aware thereof, the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, affecting the Borrower or any Subsidiary which
could reasonably be expected to result in a Material Adverse Effect;

(d) any change in the Rating Category of the Borrower or any Subsidiary which
could reasonably be expected to result in a Material Adverse Effect; or

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided, that (a) nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3;
(b) neither the Borrower nor any of its Subsidiaries shall be required to
preserve, renew or keep in full force and effect any right, license, permit,
privileges, franchises, patents, copyrights, trademarks or trade names to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) any Subsidiary may change its form of
organization if the Borrower in good faith determines that such change is not
materially disadvantageous to the Lenders.

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

56



--------------------------------------------------------------------------------

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien), that if not paid, could reasonably be expected to result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit, during regular business hours and upon
reasonable notice by the Administrative Agent or any Lender, any representative
of the Administrative Agent or any Lender, to visit and inspect any of its
properties and examine and make abstracts from any of its consolidated books and
records (other than materials protected by the attorney-client privilege and
materials which the Borrower or Subsidiary may not disclose without violation of
the confidentiality obligation binding upon it) at any reasonable time and as
often as may reasonably be desired; provided, that the Administrative Agent and
the Lenders as a group shall be limited to one visit and inspection per calendar
year; provided, further, that during the existence of a Default or Event of
Default, (a) the foregoing limitation on the number of visits and inspections
shall not apply and any visit and inspection made during such period shall not
be taken into account for purposes of such limitation and (b) any inspection of
the books and records of the Borrowers and any of its Subsidiaries (and any
abstracts made thereof) shall not be limited to only “consolidated” books and
records

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations (including,
without limitation, by the maintenance of adequate self-insurance reserves to
the extent customary among such companies).

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to refinance existing Indebtedness, finance working
capital needs and for other general corporate purposes of the Borrower and its
Subsidiaries, including without limitation, to purchase, redeem or otherwise
retire Capital Stock of the Borrower or to make Permitted Acquisitions. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

Section 5.10. Additional Subsidiaries.

If any wholly-owned Domestic Subsidiary that is a Material Subsidiary (other
than an Excluded Subsidiary) is acquired or formed after the Closing Date, the
Borrower will promptly notify the Administrative Agent thereof and, within
thirty (30) Business Days after any such Subsidiary is acquired or formed, will
cause such Subsidiary to become a Subsidiary Loan Party. A Subsidiary shall
become an

 

57



--------------------------------------------------------------------------------

additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a supplement to the Subsidiary Guaranty Agreement in form
and substance reasonably satisfactory to the Administrative Agent, accompanied
by (i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and
opinions of counsel (who may be in-house counsel for the Borrower) comparable to
those delivered pursuant to Section 3.1(b), and (iii) such other documents as
the Administrative Agent may reasonably request.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that until the Termination Date:

Section 6.1. Leverage Ratio. The Borrower shall, as of the last day of each
Fiscal Quarter, maintain a Leverage Ratio less than or equal to 3.5 to 1.0;
provided that the Leverage Ratio required pursuant to this Section 6.1 shall be
increased to 4.00 to 1.0 for the four quarters ending after any Permitted
Acquisition and, for purposes of determining compliance with this Section 6.1 on
a Pro Forma Basis, for the fiscal quarter ending on the date of such Permitted
Acquisition or immediately prior thereto.

Section 6.2. Interest Coverage Ratio. The Borrower shall maintain, as of the
last day of each Fiscal Quarter, an Interest Coverage Ratio greater than or
equal to 2.50 to 1.0.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that until the Termination Date:

Section 7.1. Indebtedness. The Borrower will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1;

(c) so long as no Event of Default results therefrom, the incurrence of
Indebtedness represented by Capital Lease Obligations, and other Indebtedness
and obligations described in item (viii) of the definition of Permitted
Encumbrances;

(d) intercompany Indebtedness between the Borrower and its Subsidiaries to the
extent permitted under Section 7.4 and intercompany Indebtedness between
Subsidiaries to the extent permitted under Section 7.4;

(e) Hedging Transactions entered into in the ordinary course of business other
than Hedging Transactions for speculative purposes or of a speculative nature
and guarantees with respect thereto;

 

58



--------------------------------------------------------------------------------

(f) Indebtedness incurred to finance Permitted Acquisitions or track development
and Permitted Acquisition Indebtedness; provided that (i) such Indebtedness
shall not exceed the cost of such acquisition or development and any expenses
reasonably related thereto, (ii) such Indebtedness shall not be secured by
assets of the Loan Parties other than any assets acquired or developed with the
proceeds of such Indebtedness and any other assets of the Subsidiary so acquired
or that acquires such assets or develops such track and (iii) after giving
effect to the incurrence of such Indebtedness on a pro forma basis, the Loan
Parties shall be in compliance with Section 6.1;

(g) the incurrence or issuance by any Subsidiary of Permitted Refinancing
Indebtedness in exchange for, or the net proceeds of which shall be used to
extend, refinance, renew, replace, defease, discharge, refund or otherwise
retire for value, in whole or in part, Indebtedness of the Borrower or any of
its Subsidiaries (other than intercompany Indebtedness) or Disqualified Stock of
any Subsidiary, in each case that was permitted to be incurred pursuant to
Section (b), (c), (f) or this clause (g).

(h) the incurrence by any Subsidiary of Indebtedness in respect of bid
performance, surety and similar bonds issued for the account of any Subsidiary
in the ordinary course of business, including guarantees and obligations of any
Subsidiary with respect to letters of credit supporting such obligations (in
each case other than an obligation for money borrowed);

(i) the incurrence by any Subsidiary of Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

(j) other Indebtedness incurred by any Subsidiary, not to exceed an aggregate
principal amount at any time outstanding greater than $50,000,000 (the
“Subsidiary Debt Basket Amount”);

(k) Guarantee obligations with respect to the foregoing Indebtedness and
liabilities; and

(l) Indebtedness not otherwise permitted under any other clause of Section 7.1
so long as each Subsidiary incurring such Indebtedness has in force a Subsidiary
Guaranty Agreement in substantially the form of Exhibit B, provided that such
Subsidiary Guaranty Agreement shall contain a provision that such Subsidiary
Guaranty Agreement, and all obligations thereunder of the Subsidiary Loan Party
party thereto, shall be terminated with respect to any Subsidiary that is not a
wholly-owned Domestic Subsidiary that is a Material Subsidiary, upon notice by
the Borrower to the Administrative Agent that (i) the aggregate principal amount
of Indebtedness of all Subsidiaries outstanding pursuant to the preceding clause
(k) and this clause (l) is equal to or less than the Subsidiary Debt Basket
Amount and (ii) no Default or Event of Default has occurred and is continuing.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or Property now owned or hereafter acquired, except Permitted
Encumbrances.

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or

 

59



--------------------------------------------------------------------------------

liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) subject to compliance with Section 7.4 the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary or the Borrower; (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to another Subsidiary,
(iv) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (v) any Subsidiary Guarantor may liquidate or
dissolve so long as any assets of such Guarantor are transferred to another Loan
Party and (vi) in connection with any disposition permitted by Section 7.6, any
Subsidiary may merge into or consolidate with any other Person.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business which is material to the Borrower and its Subsidiaries,
taken as a whole, other than the businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit
(all of the foregoing being collectively called “Investments”), except Permitted
Investments.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to make any Restricted Payment except for:

(a) repurchases, redemptions or retirements of Capital Stock of the Borrower in
advance of a regularly scheduled date for such retirement in connection with the
Borrower’s long-term incentive compensation plans approved by the Borrower’s
shareholders and on file with the SEC;

(b) (i) any transfers expressly permitted herein, (ii) dividends by the Borrower
if after giving effect thereto, the amount of such dividends plus the amount of
all other dividends made pursuant to this clause (b) (A) in the preceding twelve
(12) months does not exceed an amount equal to ten percent (10%) of the Total
Shareholders’ Equity and (B) since the Closing Date does not exceed an amount
equal to twenty-five percent (25%) of the Total Shareholders’ Equity, and
(iii) dividends by a Subsidiary on a pro rata basis to its equity holders; or

(c) other Restricted Payments if after giving effect thereto, the amount of such
Restricted Payments plus the amount of all other Restricted Payments made
pursuant to this clause (c) (A) in the preceding twelve (12) months does not
exceed an amount equal to ten percent (10%) of the Total Shareholders’ Equity
and (B) since the Closing Date, does not exceed an amount equal to twenty-five
percent (25%) of the Total Shareholders’ Equity;

unless prior to and upon giving effect to such event described in (a), (b),
(c) or any other Restricted Payment (excluding, in any event, dividends from any
Subsidiary to the Borrower or to any other Subsidiary), the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that prior to and upon giving effect to such event, the Borrower’s
Leverage Ratio is less than or equal to 3.25 to 1.0.

 

60



--------------------------------------------------------------------------------

Any Restricted Payments in exchange for, or out of the net cash proceeds of the
substantially concurrent (1) contribution to the equity capital of the Borrower
or (2) sale (other than to a Subsidiary of the Borrower) of Capital Stock of the
Borrower (other than Disqualified Stock), with a sale being deemed substantially
concurrent if such redemption, repurchase, retirement, or acquisition occurs not
more than 120 days after such sale, shall not be subject to this Section 7.5.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or Property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower or a Subsidiary
(or to qualify directors if required by applicable law), except:

(a) the sale or other disposition of obsolete or worn out Property or other
Property not necessary for operations disposed of in the ordinary course of
business;

(b) the sale of inventory or Permitted Investments in the ordinary course of
business;

(c) any issuance by the Borrower or any Subsidiary of (A) shares of its Capital
Stock, (B) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (C) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity;

(d) Sale Leaseback Transactions set forth on Schedule 7.6 hereto and to the
extent permitted by Section 7.1 and 7.2,

(e) the sale or disposition of assets between or among the Borrower and its
Subsidiaries (other than to Excluded Subsidiaries);

(f) dispositions of equipment or real Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement Property;

(g) dispositions permitted by Sections 7.3, 7.4 and 7.5;

(h) such other sales, leases, assignments, transfers or other dispositions of
assets; provided that (A) the consideration for such assets disposed of
represents the fair market value of such assets at the time of such asset sale;
and (B) the cumulative net book value of all asset sales by the Borrower and any
of its Subsidiaries pursuant to this clause (h) during any single fiscal year
shall not exceed fifteen percent (15%) of the Total Shareholders’ Equity; or

(i) the sale or other disposition of any other assets or Property if prior to
and upon giving effect to such sale or disposition, the Borrower’s Leverage
Ratio is less than or equal to 3.25 to 1.0.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property or assets to, or purchase, lease or otherwise acquire any Property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Borrower or such Subsidiary
taken as a whole than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and any Subsidiary
not involving any other Affiliates, (c) any Restricted Payment permitted by
Section 7.5,

 

61



--------------------------------------------------------------------------------

(d) customary fees and expenses paid to directors, (e) any employment agreement
or arrangement, equity award, equity option or cash and/or equity settled equity
appreciation agreement or plan, employee benefit plan, officer or director
indemnification agreement, severance agreement, consulting agreement or other
compensation plan or arrangement entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, and payments, awards, grants or
issuance of securities pursuant thereto, (f) provided that no Default or Event
of Default shall result therefrom, transactions involving payments to the France
Family individually (or family-related entities controlled by France Family
members) or to NASCAR in the ordinary course of business in accordance with past
practices of the Loan Parties, (g) transactions with a Person that is an
Affiliate of the Borrower solely because the Borrower owns, directly or
indirectly, an equity interest in, or otherwise controls, such Person and/or has
nominated or appointed a person to the board of directors of that Person but
only to the extent that the aggregate consideration with respect to such
transactions does not exceed $10,000,000 at any time outstanding (calculated at
such time after giving effect to any repayments), and (h) (1) Guarantees by the
Borrower or any of its Subsidiaries of obligations of joint ventures in the
ordinary course of business to the extent permitted by Section 7.1 or 7.4 and
(2) pledges by the Borrower or any Subsidiary of equity interests in joint
ventures for the benefit of lenders or other creditors of such joint ventures,
and (i) transactions entered into by a Person prior to the time such Person
becomes a Subsidiary or is merged or consolidated into the Borrower or a
Subsidiary (provided such transaction is not entered into in contemplation of
such event) to the extent permitted by Section 7.1 or 7.4.

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon the
ability of any Subsidiary (other than a Guarantor) to directly or indirectly pay
dividends or other distributions with respect to its Capital Stock to the
Borrower or, to make advances to the Borrower; provided, that the foregoing
shall not apply to: (i) restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) encumbrances or restrictions
contained in, or existing by reason of, any agreement or instrument relating to
any debt of, or otherwise to, any Subsidiary at the time such Subsidiary was
merged or consolidated with or into, or acquired by, Borrower or a Subsidiary or
became a Subsidiary and was not created in contemplation thereof;
(iv) restrictions contained in any agreement or instrument relating to
Indebtedness of a Subsidiary which is not a Material Subsidiary permitted to be
incurred by this Agreement; and (v) restrictions existing as of the Closing Date
and described on Schedule 7.8.

Section 7.9. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.10. Government Regulation. Neither the Borrower nor any of its
Subsidiaries shall (a) be or become subject at any time to any law, regulation,
or list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lenders or the Administrative Agent from making any advance or extension
of credit to Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by Lenders or the Administrative Agent
at any time to enable Lenders or the Administrative Agent to verify the identity
of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 1 U.S.C.
Section 5318.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement under Section 2.22(a)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall prove to be
incorrect in any respect) when made or deemed made or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

63



--------------------------------------------------------------------------------

(g) the Borrower or any Material Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its Property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1(g), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 90 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(i) the Borrower or any Material Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $30,000,000; or

(k) any judgment or order for the payment of money in excess of $30,000,000 in
the aggregate (to the extent not paid when due or covered by insurance) shall be
rendered against the Borrower or any Material Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 45 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(l) a Change in Control shall occur or exist; or

(m) except pursuant to Section 7.1(l) or 10.2(c) hereof, any provision of any
Subsidiary Guaranty Agreement shall for any reason cease to be valid and binding
on, or enforceable against, any Subsidiary Loan Party, or any Subsidiary Loan
Party shall so state in writing, or any Subsidiary Loan Party shall seek to
terminate its Subsidiary Guaranty Agreement; or

(n) any Event of Default under and as defined in the Senior Note Indentures;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g), (h) or (i) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies

 

64



--------------------------------------------------------------------------------

contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; and that, if an Event of Default specified in
clause (g), (h) or (i) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints Wells Fargo Bank, N.A. as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be

 

65



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

66



--------------------------------------------------------------------------------

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to
this Section 9.7 shall also constitute its resignation as Issuing Lender and
Swingline Lender but shall not confer any duties on the Required Lenders to act
as Issuing Lender or as Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all rights, powers, privileges and duties of the
retiring Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

(d) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business New York, New York time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to

 

67



--------------------------------------------------------------------------------

any applicable withholding tax. If the Internal Revenue Service or any authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

Section 9.9. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute other Loan Documents. Subject to the
consent of each Lender, each Lender hereby authorizes the Administrative Agent
to execute on behalf of all Lenders all Loan Documents other than this
Agreement.

Section 9.11. Syndication Agent. Each Lender hereby designates SunTrust Bank and
JPMorgan Chase Bank, N.A. as Co-Syndication Agents and agrees that the
Co-Syndication Agents shall have no duties or obligations under any Loan
Documents to the Administrative Agent, the Issuing Bank, the Swingline Lender,
any other Lender or any Loan Party.

 

68



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:    International Speedway Corporation    International
Motorsports Center    One Daytona Boulevard    Daytona Beach, FL 32114   
Attention: Dan Houser    Telecopy Number: 386-681-6684 With copies to:    Brett
M. Scharback    International Motorsports Center    One Daytona Boulevard   
Daytona Beach, FL 32114    Telecopy Number: 386-681-4946    and    Baker Botts
L.L.P.    The Warner    1299 Pennsylvania Ave. NW    Washington, DC 20004-2400
   Attention: Michael A. Gold    Telecopy Number: 202-585-1024 To the
Administrative Agent or Swingline Lender or Issuing Bank:    Wells Fargo Bank,
N.A.    800 N. Magnolia Avenue    MAC Z0244-084    Suite 800    Orlando, FL
32803    Attention: Paul Richards    Telecopy Number: 407-649-5419    and

 

69



--------------------------------------------------------------------------------

   Wells Fargo Bank, N.A.    1525 West W.T. Harris Blvd. 1B1    Charlotte, NC
28262    Attention: Lisa White    Telecopy Number: 407-649-5419 With a copy to:
   SunTrust Bank    303 Peachtree Street, 32nd Floor    Atlanta, Georgia 30308
   Attention: Michael Vegh    Telecopy Number: 404-813-0088    JPMorgan Chase
Bank, N.A.    3475 Piedmont Road, N.E.    Suite 1800    Atlanta, GA 30305   
Attention: John Horst    Telecopy Number: 404-926-2579 With a copy to:    W.
Todd Holleman    King & Spalding    100 North Tryon Street    Suite 3900   
Charlotte, North Carolina 28209    Telecopy Number: 704-503-2600 To the
Co-Syndication Agents:    SunTrust Bank    303 Peachtree Street, 32nd Floor   
Atlanta, Georgia 30308    Attention: Michael Vegh    Telecopy Number:
404-813-0088    JPMorgan Chase Bank, N.A.    3475 Piedmont Road, N.E.    Suite
1800    Atlanta, GA 30305    Attention: John Horst    Telecopy Number:
404-926-2579 To any other Lender:    the address set forth in the Administrative
Questionnaire    or the Assignment and Acceptance Agreement executed    by such
Lender

 

70



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(ii) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

71



--------------------------------------------------------------------------------

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents (other than the Fee Letter and the Administrative Agent Fee Letter),
nor consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.11 or change Section 2.21(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.2 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release all or substantially all of the Guarantors without the
written consent of each Lender; (vii) release all or substantially all
collateral (if any) securing any of the Obligations, without the written consent
of each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the Swingline Lender or the Issuing Bank without the prior written consent of
such Person. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced without the consent of such Lender (other than reductions in
fees and interest in which such reduction does not disproportionately affect
such Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

72



--------------------------------------------------------------------------------

(c) If at any time a Guarantor ceases to be a wholly-owned Domestic Subsidiary
that is a Material Subsidiary, such Guarantor shall be released from the
Subsidiary Guaranty, and all obligations thereunder, promptly following written
notice by the Borrower to the Administrative Agent that such Subsidiary is no
longer a Material Subsidiary.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank, the Swingline Lender or any Lender in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any Property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak or any other Internet
or intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment. This Section 10.3(b) shall not apply to Taxes.

 

73



--------------------------------------------------------------------------------

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

74



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

75



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at Wells Fargo Bank, N.A., 1525 West W.T. Harris
Boulevard, 1B1, Charlotte, NC 28262, MAC D1109-019 a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving Credit Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Information contained in the Register
with respect to any Lender shall be available for inspection by such Lender at
any reasonable time and from time to time upon reasonable prior notice;
information contained in the Register shall also be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice. In establishing and maintaining the Register, Administrative Agent shall
serve as Borrower’s agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrower hereby agrees that, to the
extent Wells Fargo Bank, N.A. serves in such capacity, Wells Fargo Bank, N.A.
and its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such

 

76



--------------------------------------------------------------------------------

Participant: (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.21(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent to such sale and such increased payment. A
Participant shall not be entitled to the benefits of Section 2.20 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) and (f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law of the State of New York (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law).

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its Property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court or
New York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner

 

77



--------------------------------------------------------------------------------

provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

 

78



--------------------------------------------------------------------------------

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 10.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vii) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or
any similar organization, or (x) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this

 

79



--------------------------------------------------------------------------------

Section 10.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

Section 10.13. Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement and is not intended
by the parties to be, a novation of the Existing Credit Agreement. All rights
and obligations of the parties shall continue in effect, except as otherwise
expressly set forth herein. Without limiting the foregoing, no Default or Event
of Default existing under the Existing Credit Agreement as of the Closing Date
shall be deemed waived or cured by this amendment and restatement thereof. All
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer to and mean this Agreement, as the same may be further amended,
supplemented, and restated from time to time.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

Section 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (B) each of Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) Borrower and each other Loan Party
is capable of evaluating and understanding, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent and Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ

 

80



--------------------------------------------------------------------------------

from those of Borrower, the other Loan Parties and their respective Affiliates,
and each of the Administrative Agent and Lenders has no obligation to disclose
any of such interests to Borrower , any other Loan Party of any of their
respective Affiliates. To the fullest extent permitted by law, each of Borrower
and the other Loan Parties hereby waive and release, any claims that it may have
against the Administrative Agent and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.16. Location of Closing. Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. Borrower acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.

(remainder of page left intentionally blank)

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in the case of the Borrower by their respective authorized officers as
of the day and year first above written.

 

INTERNATIONAL SPEEDWAY CORPORATION By  

/s/ Daniel W. Houser

  Name:   Daniel W. Houser   Title:   Senior Vice President and Chief Financial
Officer WELLS FARGO BANK, N.A. as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender By  

/s/ John Good

  Name:   John Good   Title:   AVP

[SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK

as Co-Syndication Agent and as a Lender

By  

/s/ Michael Vegh

  Name:  Michael Vegh   Title:    Director

 

[SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agent and as a Lender

By

 

/s/ John A. Horst

  Name:  John A. Horst   Title:    Credit Executive



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Co-Documentation Agent and as a Lender

By  

/s/ Cameron Cardozo

  Name:  Cameron Cardozo   Title:    Senior Vice President



--------------------------------------------------------------------------------

REGIONS BANK

as Co-Documentation Agent and as a Lender

By  

/s/ Louis Costanza

  Name:  Louis Costanza   Title:    Vice President



--------------------------------------------------------------------------------

U.S. BANK N.A.

as Co-Documentation Agent and as a Lender

By  

/s/ Steven L. Sawyer

  Name:  Steven L. Sawyer   Title:    Vice President



--------------------------------------------------------------------------------

COMPASS BANK

as a Lender

By  

/s/ Philip Potter

  Name:  Philip Potter   Title:    Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, N.A.

as a Lender

By  

/s/ Jose Mazariegos

  Name:  Jose Mazariegos   Title:    Senior Vice President



--------------------------------------------------------------------------------

TD BANK, N.A.

as a Lender

By  

/s/ Shreya Shah

  Name:  Shreya Shah   Title:    Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY

as a Lender

By   /s/ C. William Buchholz   Name:  C. William Buchholz   Title:    Senior
Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO CORPORATION

as a Lender

By   /s/ David A. Austin   Name:  David A. Austin   Title:    Senior Vice
President